IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


VICTOR WRIDEN,

             Appellant,

 v.                                                     Case No. 5D16-4087

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 9, 2018

Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm Victor Wriden’s convictions and sentences. However, we remand this

matter to the trial court to enter a written order adjudicating Wriden competent to proceed

nunc pro tunc to August 27, 2015, the date when the trial court orally found on the record

that Wriden was competent.
     AFFIRMED AND REMANDED FOR ENTRY OF ORDER.


SAWAYA, ORFINGER and EDWARDS, JJ., concur.




                                  2